DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 1-8) in the reply filed on 11/10/2022 is acknowledged.
     Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.

Information Disclosure Statement
     All of the references cited in the ‘Foreign Patent Documents’ section of the information disclosure statement filed 2/3/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  These references have been lined through, and the information referred to therein has not been considered.

Drawings
     The originally filed drawings were received on 2/3/2021.  These drawings are objected to for the following reason(s) as set forth below.
     Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 1- Reference numeral 115
Figure 2- Reference numeral 220.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
     The use of the term VELCRO (See Paragraph 0029), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
     Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
     Claims 4, 9-20 are objected to because of the following informalities:  
Claim 4 recites the limitation "the focal length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the size or weight" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-19 are dependent on Claim 9, and hence inherit the deficiencies of Claim 9.
Claim 10 recites the limitation "the weight reduction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the same aperture size and optical performance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the focal length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the same aperture size and optical performance" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 3-7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (U.S. Patent Application Publication US 2018/0231700 A1).
     Ahmed et al. discloses a night vision system (See for example Abstract; Figures 1-7) comprising at least one broadband multi-level diffractive lens (See for example 108 in Figure 1B; Figures 2A-C).  Ahmed et al. further discloses the at least one broadband multi-level diffractive lens is arranged to focus an image on at least one user’s eye (See for example 116 in Figure 1B); a focal length of the at least one broadband multi-level diffractive lens is based at least in part on achieving a specified balance point of the system (See for example 108 in Figure 1B; Figures 4C, 5C; wherein the diffractive lens may provide a balanced focal length and focal position over the entire visible wavelength range of incident light.); the system is temporarily attached to an object worn on a user’s head (See for example 100 in Figures 1, 6); the system is temporarily attached to an object held in a user’s hand (See for example 605 in Figure 6); and the system is lighter than a conventional system with equivalent optical capability (See for example Figures 1A-B; Paragraphs 0012, 0056, 0064; Table 1).
     Claim(s) 1, 3, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauber (U.S. Patent No. 5895422).
     Hauber discloses a night vision system (See for example Abstract; Figures 1-26) comprising at least one broadband multi-level diffractive lens (See for example Figures 13, 22-26).  Hauber further discloses the at least one broadband multi-level diffractive lens is arranged to focus an image on at least one user’s eye (See for example Figures 13, 22-26); and at least a second broadband multi-level diffractive lens (See specifically Figure 13).
     Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokino et al. (KR 20160117416 A).
     Yokino et al. discloses a night vision system (See for example Abstract; Figures 1-12) comprising at least one broadband multi-level diffractive lens (See for example 40, 41, 42 in Figure 1; Paragraphs 0029-0030, wherein the grating may be in the form of a reflective binary grating of rectangular cross section, i.e. two level diffractive optical element, on a concave base).  Yokino et al. further discloses the at least one broadband multi-level diffractive lens is arranged to focus an image on at least one photocathode (See for example 23 in Figure 1; Paragraph 0022). 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/22/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872